EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joseph V. Saphia on 28 October 2021.

The claims filed 25 October 2021 have been amended as follows:
Claim 5, line 2: “claim 1” has been changed to --claim 3--.
Claim 6, line 2: --the-- has been added between “wherein” and “transversal”.
Claim 8, line 2: “the” (between “wherein” and “volume”) has been changed to --a--.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Gibson whose telephone number is (571)270-5274.  The examiner can normally be reached Monday-Thursday ~6:00 A.M. to 4:00 P.M. (CST).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571) 272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ERIC S GIBSON/           Primary Examiner, Art Unit 3775